Title: I just learned that former Subway spokesman and pedophile Jared Fogel is also a "Sovereign Citizen."
Question:
Answer #1: Might as well shoot the moon on personal shittiness, huh?Answer #2: This again. The article (and the judge) were wrong to characterize the petition as a sovcit thing. The petition’s argument wasn’t “Congress can’t tell me what I can’t do,” it was “the laws passed by Congress don’t *in fact* criminalize what I actually did, so the federal court doesn’t have jurisdiction because there was no federal question.” It’s wrong (the federal court has jurisdiction as long as a violation of federal law is *alleged*, even if there wasn’t actually any violation), but the judge saw a mention of jurisdiction and pounced when the petition wasn’t actually arguing he was immune from the law.